 1   KILPATRICK TOWNSEND & STOCKTON LLP
     MEHRNAZ BOROUMAND SMITH (SBN 197271)
 2   RYAN BRICKER (SBN 269100)
     RISHI GUPTA (SBN 313079)
 3   BEATRICE STRNAD (SBN 327791)
     Two Embarcadero Center, Suite 1900
 4   San Francisco, California 94111
     Telephone:    (415) 576-0200
 5   Facsimile:    (415) 576-0300
     E-Mail:       mboroumand@kilpatricktownsend.com
 6                 rbricker@kilpatricktownsend.com
                   rgupta@kilpatricktownsend.com
 7                 bstrnad@kilpatricktownsend.com

 8   Attorneys for Plaintiffs
     SONY INTERACTIVE ENTERTAINMENT LLC and
 9   SONY INTERACTIVE ENTERTAINMENT INC.

10
     LAWRENCE G. TOWNSEND (SBN 88184)
11   LAW OFFICE OF LAWRENCE G. TOWNSEND
     455 Market Street, Suite 1910
12   San Francisco, CA 94105
     Telephone: 415-882-3288
13   Facsimile: 415-882-3299

14   Attorney for Defendant
     PRIZM LABS, INC.
15
                                   UNITED STATES DISTRICT COURT
16
                                  NORTHERN DISTRICT OF CALIFORNIA
17

18   SONY INTERACTIVE ENTERTAINMENT                       Case No. 4:19-cv-05726-HSG
     LLC, a California limited liability company, and
19   SONY INTERACTIVE ENTERTAINMENT
     INC., a Japanese corporation
                                                          STIPULATED PROTECTIVE ORDER
20
                    Plaintiffs,
21
           v.
22
     PRIZM LABS, INC., a/k/a Blok Party,
23   a Delaware corporation
24                  Defendant.

25

26   1.     PURPOSES AND LIMITATIONS

27          Disclosure and discovery activity in this action are likely to involve production of

28   confidential, proprietary, or private information for which special protection from public disclosure

     STIPULATED PROTECTIVE ORDER                                                                   -1-
     CASE NO. 4:19-CV-05726-HSG
 1   and from use for any purpose other than prosecuting this litigation may be warranted. Accordingly,

 2   the parties hereby stipulate to and petition the court to enter the following Stipulated Protective

 3   Order. The parties acknowledge that this Order does not confer blanket protections on all

 4   disclosures or responses to discovery and that the protection it affords from public disclosure and

 5   use extends only to the limited information or items that are entitled to confidential treatment under

 6   the applicable legal principles. The parties further acknowledge, as set forth in Section 14.4, below,

 7   that this Stipulated Protective Order does not entitle them to file confidential information under

 8   seal; Civil Local Rule 79-5 sets forth the procedures that must be followed and the standards that

 9   will be applied when a party seeks permission from the court to file material under seal.

10   2.      DEFINITIONS

11           2.1     Challenging Party: a Party or Non-Party that challenges the designation of

12   information or items under this Order.

13           2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is

14   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of

15   Civil Procedure 26(c).

16           2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well

17   as their support staff).

18           2.4     Designating Party: a Party or Non-Party that designates information or items that it

19   produces in disclosures or in responses to discovery as “CONFIDENTIAL” or “HIGHLY

20   CONFIDENTIAL – ATTORNEYS’ EYES ONLY”.

21           2.5     Disclosure or Discovery Material: all items or information, regardless of the

22   medium or manner in which it is generated, stored, or maintained (including, among other things,

23   testimony, transcripts, and tangible things), that are produced or generated in disclosures or

24   responses to discovery in this matter.

25           2.6     Expert: a person with specialized knowledge or experience in a matter pertinent to

26   the litigation who (1) has been retained by a Party or its counsel to serve as an expert witness or as

27   a consultant in this action, (2) is not a past or current employee of a Party or of a Party’s

28

     STIPULATED PROTECTIVE ORDER                                                                     -2-
     CASE NO. 4:19-CV-05726-HSG
 1   competitor, and (3) at the time of retention, is not anticipated to become an employee of a Party or

 2   of a Party’s competitor.

 3          2.7     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or

 4   Items: extremely sensitive “Confidential Information or Items,” disclosure of which to another

 5   Party or Non-Party would create a substantial risk of serious harm that could not be avoided by less

 6   restrictive means.

 7          2.8     House Counsel: attorneys or legal professionals who are employees of a party to this

 8   action. House Counsel does not include Outside Counsel of Record or any other outside counsel.

 9          2.9     Non-Party: any natural person, partnership, corporation, association, or other legal

10   entity not named as a Party to this action.

11          2.10    Outside Counsel of Record: attorneys who are not employees of a party to this

12   action but are retained to represent or advise a party to this action and have appeared in this action

13   on behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.

14          2.11    Party: any party to this action, including all of its officers, directors, employees,

15   consultants, retained experts, and Outside Counsel of Record (and their support staffs).

16          2.12    Producing Party: a Party or Non-Party that produces Disclosure or Discovery

17   Material in this action.

18          2.13    Professional Vendors: persons or entities that provide litigation support services

19   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,

20   storing, or retrieving data in any form or medium) and their employees and subcontractors.

21          2.14    Protected Material: any Disclosure or Discovery Material that is designated as

22   “CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

23          2.15    Receiving Party: a Party that receives Disclosure or Discovery Material from a

24   Producing Party.

25   3.     SCOPE

26          The protections conferred by this Stipulation and Order cover not only Protected Material

27   (as defined above), but also (1) any information copied or extracted from Protected Material; (2) all

28   copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

     STIPULATED PROTECTIVE ORDER                                                                   -3-
     CASE NO. 4:19-CV-05726-HSG
 1   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

 2   However, the protections conferred by this Stipulation and Order do not cover the following

 3   information: (a) any information that is in the public domain at the time of disclosure to a

 4   Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party as a

 5   result of publication not involving a violation of this Order, including becoming part of the public

 6   record through trial or otherwise; and (b) any information known to the Receiving Party prior to the

 7   disclosure or obtained by the Receiving Party after the disclosure from a source who obtained the

 8   information lawfully and under no obligation of confidentiality to the Designating Party. Any use

 9   of Protected Material at trial shall be governed by a separate agreement or order.

10   4.     DURATION
            Even after final disposition of this litigation, the confidentiality obligations imposed by this
11
     Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order
12
     otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and
13
     defenses in this action, with or without prejudice; and (2) final judgment herein after the
14
     completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
15
     including the time limits for filing any motions or applications for extension of time pursuant to
16
     applicable law.
17
     5.     DESIGNATING PROTECTED MATERIAL
18
            5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party or
19
     Non-Party that designates information or items for protection under this Order must take care to
20
     limit any such designation to specific material that qualifies under the appropriate standards. To the
21
     extent it is practical to do so, the Designating Party must designate for protection only those parts
22
     of material, documents, items, or oral or written communications that qualify – so that other
23
     portions of the material, documents, items, or communications for which protection is not
24
     warranted are not swept unjustifiably within the ambit of this Order.
25
            Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown
26
     to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily
27
     encumber or retard the case development process or to impose unnecessary expenses and burdens
28

     STIPULATED PROTECTIVE ORDER                                                                    -4-
     CASE NO. 4:19-CV-05726-HSG
 1   on other parties) expose the Designating Party to sanctions.

 2          If it comes to a Designating Party’s attention that information or items that it designated for

 3   protection do not qualify for protection at all or do not qualify for the level of protection initially

 4   asserted, that Designating Party must promptly notify all other parties that it is withdrawing the

 5   mistaken designation.

 6          5.2     Manner and Timing of Designations. Except as otherwise provided in this Order

 7   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

 8   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

 9   designated before the material is disclosed or produced.

10          Designation in conformity with this Order requires:

11                  (a) for information in documentary form (e.g., paper or electronic documents, but

12   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party

13   affix the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

14   ONLY” to each page that contains protected material. If only a portion or portions of the material

15   on a page qualifies for protection, the Producing Party also must clearly identify the protected

16   portion(s) (e.g., by making appropriate markings in the margins) and must specify, for each

17   portion, the level of protection being asserted.

18          A Party or Non-Party that makes original documents or materials available for inspection

19   need not designate them for protection until after the inspecting Party has indicated which material

20   it would like copied and produced. During the inspection and before the designation, all of the

21   material made available for inspection shall be deemed “HIGHLY CONFIDENTIAL –

22   ATTORNEYS’ EYES ONLY.” After the inspecting Party has identified the documents it wants

23   copied and produced, the Producing Party must determine which documents, or portions thereof,

24   qualify for protection under this Order. Then, before producing the specified documents, the

25   Producing Party must affix the appropriate legend (“CONFIDENTIAL” or “HIGHLY

26   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” ) to each page that contains Protected

27   Material. If only a portion or portions of the material on a page qualifies for protection, the

28   Producing Party also must clearly identify the protected portion(s) (e.g., by making appropriate

     STIPULATED PROTECTIVE ORDER                                                                    -5-
     CASE NO. 4:19-CV-05726-HSG
 1   markings in the margins) and must specify, for each portion, the level of protection being asserted.

 2                  (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

 3   Designating Party identify on the record, before the close of the deposition, hearing, or other

 4   proceeding, all protected testimony and specify the level of protection being asserted. When it is

 5   impractical to identify separately each portion of testimony that is entitled to protection and it

 6   appears that substantial portions of the testimony may qualify for protection, the Designating Party

 7   may invoke on the record (before the deposition, hearing, or other proceeding is concluded) a right

 8   to have up to 21 days to identify the specific portions of the testimony as to which protection is

 9   sought and to specify the level of protection being asserted. Only those portions of the testimony

10   that are appropriately designated for protection within the 21 days shall be covered by the

11   provisions of this Stipulated Protective Order. Alternatively, a Designating Party may specify, at

12   the deposition or up to 21 days afterwards if that period is properly invoked, that the entire

13   transcript shall be treated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

14   ATTORNEYS’ EYES ONLY.”

15          Parties shall give the other parties notice if they reasonably expect a deposition, hearing or

16   other proceeding to include Protected Material so that the other parties can ensure that only

17   authorized individuals who have signed the “Acknowledgment and Agreement to Be Bound”

18   (Exhibit A) are present at those proceedings. The use of a document as an exhibit at a deposition

19   shall not in any way affect its designation as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL

20   – ATTORNEYS’ EYES ONLY.”

21          Transcripts containing Protected Material shall have an obvious legend on the title page that

22   the transcript contains Protected Material, and the title page shall be followed by a list of all pages

23   (including line numbers as appropriate) that have been designated as Protected Material and the

24   level of protection being asserted by the Designating Party. The Designating Party shall inform the

25   court reporter of these requirements. Any transcript that is prepared before the expiration of a 21-

26   day period for designation shall be treated during that period as if it had been designated “HIGHLY

27   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in its entirety unless otherwise agreed. After

28   the expiration of that period, the transcript shall be treated only as actually designated.

     STIPULATED PROTECTIVE ORDER                                                                   -6-
     CASE NO. 4:19-CV-05726-HSG
 1                  (c) for information produced in some form other than documentary and for any

 2   other tangible items, that the Producing Party affix in a prominent place on the exterior of the

 3   container or containers in which the information or item is stored the legend “CONFIDENTIAL”

 4   or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” If only a portion or portions of

 5   the information or item warrant protection, the Producing Party, to the extent practicable, shall

 6   identify the protected portion(s) and specify the level of protection being asserted.

 7          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

 8   designate qualified information or items does not, standing alone, waive the Designating Party’s

 9   right to secure protection under this Order for such material. Upon timely correction of a

10   designation, the Receiving Party must make reasonable efforts to assure that the material is treated

11   in accordance with the provisions of this Order.

12   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

13          6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of

14   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

15   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

16   burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to

17   challenge a confidentiality designation by electing not to mount a challenge promptly after the

18   original designation is disclosed.

19          6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution process

20   by providing written notice of each designation it is challenging and describing the basis for each

21   challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must

22   recite that the challenge to confidentiality is being made in accordance with this specific paragraph

23   of the Protective Order. The parties shall attempt to resolve each challenge in good faith and must

24   begin the process by conferring directly (in voice to voice dialogue; other forms of communication

25   are not sufficient) within 14 days of the date of service of notice. In conferring, the Challenging

26   Party must explain the basis for its belief that the confidentiality designation was not proper and

27   must give the Designating Party an opportunity to review the designated material, to reconsider the

28   circumstances, and, if no change in designation is offered, to explain the basis for the chosen

     STIPULATED PROTECTIVE ORDER                                                                    -7-
     CASE NO. 4:19-CV-05726-HSG
 1   designation. A Challenging Party may proceed to the next stage of the challenge process only if it

 2   has engaged in this meet and confer process first or establishes that the Designating Party is

 3   unwilling to participate in the meet and confer process in a timely manner.

 4          6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court

 5   intervention, the Designating Party shall file and serve a motion to retain confidentiality under

 6   Civil Local Rule 7 (and in compliance with Civil Local Rule 79-5, if applicable) within 21 days of

 7   the initial notice of challenge or within 14 days of the parties agreeing that the meet and confer

 8   process will not resolve their dispute, whichever is earlier. Each such motion must be

 9   accompanied by a competent declaration affirming that the movant has complied with the meet and

10   confer requirements imposed in the preceding paragraph. Failure by the Designating Party to make

11   such a motion including the required declaration within 21 days (or 14 days, if applicable) shall

12   automatically waive the confidentiality designation for each challenged designation. In addition,

13   the Challenging Party may file a motion challenging a confidentiality designation at any time if

14   there is good cause for doing so, including a challenge to the designation of a deposition transcript

15   or any portions thereof. Any motion brought pursuant to this provision must be accompanied by a

16   competent declaration affirming that the movant has complied with the meet and confer

17   requirements imposed by the preceding paragraph.

18          The burden of persuasion in any such challenge proceeding shall be on the Designating

19   Party. Frivolous challenges and those made for an improper purpose (e.g., to harass or impose

20   unnecessary expenses and burdens on other parties) may expose the Challenging Party to sanctions.

21   Unless the Designating Party has waived the confidentiality designation by failing to file a motion

22   to retain confidentiality as described above, all parties shall continue to afford the material in

23   question the level of protection to which it is entitled under the Producing Party’s designation until

24   the court rules on the challenge.

25   7.     ACCESS TO AND USE OF PROTECTED MATERIAL

26          7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed or

27   produced by another Party or by a Non-Party in connection with this case only for prosecuting,

28   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to

     STIPULATED PROTECTIVE ORDER                                                                   -8-
     CASE NO. 4:19-CV-05726-HSG
 1   the categories of persons and under the conditions described in this Order. When the litigation has

 2   been terminated, a Receiving Party must comply with the provisions of section 15 below (FINAL

 3   DISPOSITION).

 4           Protected Material must be stored and maintained by a Receiving Party at a location and in

 5   a secure manner that ensures that access is limited to the persons authorized under this Order.

 6           7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

 7   by the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

 8   information or item designated “CONFIDENTIAL” only to:

 9                   (a) the Receiving Party’s Outside Counsel of Record in this action, as well as

10   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the

11   information for this litigation;

12                   (b) the officers, directors, and employees (including House Counsel) of the

13   Receiving Party to whom disclosure is reasonably necessary for this litigation and who have signed

14   the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

15                   (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

16   reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement

17   to Be Bound” (Exhibit A);

18                   (d) the court and its personnel;

19                   (e) court reporters and their staff, professional jury or trial consultants, and

20   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have

21   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

22                   (f) during their depositions, witnesses in the action to whom disclosure is reasonably

23   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),

24   unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed

25   deposition testimony or exhibits to depositions that reveal Protected Material must be separately

26   bound by the court reporter and may not be disclosed to anyone except as permitted under this

27   Stipulated Protective Order.

28                   (g) the author or recipient of a document containing the information or a custodian

     STIPULATED PROTECTIVE ORDER                                                                        -9-
     CASE NO. 4:19-CV-05726-HSG
 1   or other person who otherwise possessed or knew the information.

 2           7.3     Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

 3   Information or Items. Unless otherwise ordered by the court or permitted in writing by the

 4   Designating Party, a Receiving Party may disclose any information or item designated “HIGHLY

 5   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only to:

 6                   (a) the Receiving Party’s Outside Counsel of Record in this action, as well as

 7   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the

 8   information for this litigation;

 9                   (b) Experts of the Receiving Party (1) to whom disclosure is reasonably necessary

10   for this litigation, (2) who have signed the “Acknowledgment and Agreement to Be Bound”

11   (Exhibit A), and (3) provided such experts qualify under paragraph 7.4 below;

12                   (c) the court and its personnel;

13                   (d) court reporters and their staff, professional jury or trial consultants, and

14   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have

15   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A); and

16                   (e) the author or recipient of a document containing the information or a custodian

17   or other person who otherwise possessed or knew the information.

18           7.4     Procedures for Approving or Objecting to Disclosure of “HIGHLY

19   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or Items to Experts.

20   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information

21   or items may be disclosed to an Expert without disclosure of the identity of the Expert as long as

22   the Expert is not a current officer, director, or employee of a Party or of a competitor of a Party, or

23   anticipated to become one.

24   8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
             LITIGATION
25

26                   If a Party is served with a subpoena or a court order issued in other litigation that

27   compels disclosure of any information or items designated in this action as “CONFIDENTIAL” or

28   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” that Party must:

     STIPULATED PROTECTIVE ORDER                                                                        - 10 -
     CASE NO. 4:19-CV-05726-HSG
 1                  (a) promptly notify in writing the Designating Party. Such notification shall include

 2   a copy of the subpoena or court order;

 3                  (b) promptly notify in writing the party who caused the subpoena or order to issue in

 4   the other litigation that some or all of the material covered by the subpoena or order is subject to

 5   this Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and

 6                  (c) cooperate with respect to all reasonable procedures sought to be pursued by the

 7   Designating Party whose Protected Material may be affected.1

 8                  If the Designating Party timely seeks a protective order, the Party served with the

 9   subpoena or court order shall not produce any information designated in this action as

10   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” before a

11   determination by the court from which the subpoena or order issued, unless the Party has obtained

12   the Designating Party’s permission. The Designating Party shall bear the burden and expense of

13   seeking protection in that court of its confidential material – and nothing in these provisions should

14   be construed as authorizing or encouraging a Receiving Party in this action to disobey a lawful

15   directive from another court.

16   9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS
            LITIGATION
17

18                  (a)     The terms of this Order are applicable to information produced by a Non-

19   Party in this action and designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

20   ATTORNEYS’ EYES ONLY.” Such information produced by Non-Parties in connection with this

21   litigation is protected by the remedies and relief provided by this Order. Nothing in these

22   provisions should be construed as prohibiting a Non-Party from seeking additional protections.

23                  (b)     In the event that a Party is required, by a valid discovery request, to produce

24   a Non-Party’s confidential information in its possession, and the Party is subject to an agreement

25

26   1
      The purpose of imposing these duties is to alert the interested parties to the existence of this
27   Protective Order and to afford the Designating Party in this case an opportunity to try to protect its
     confidentiality interests in the court from which the subpoena or order issued.
28

     STIPULATED PROTECTIVE ORDER                                                                   - 11 -
     CASE NO. 4:19-CV-05726-HSG
 1   with the Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

 2                        1. promptly notify in writing the Requesting Party and the Non-Party that some

 3   or all of the information requested is subject to a confidentiality agreement with a Non-Party;

 4                        2. promptly provide the Non-Party with a copy of the Stipulated Protective

 5   Order in this litigation, the relevant discovery request(s), and a reasonably specific description of

 6   the information requested; and

 7                        3. make the information requested available for inspection by the Non-Party.

 8                  (c)      If the Non-Party fails to object or seek a protective order from this court

 9   within 14 days of receiving the notice and accompanying information, the Receiving Party may

10   produce the Non-Party’s confidential information responsive to the discovery request. If the Non-

11   Party timely seeks a protective order, the Receiving Party shall not produce any information in its

12   possession or control that is subject to the confidentiality agreement with the Non-Party before a

13   determination by the court.2 Absent a court order to the contrary, the Non-Party shall bear the

14   burden and expense of seeking protection in this court of its Protected Material.

15   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

16                  If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed

17   Protected Material to any person or in any circumstance not authorized under this Stipulated

18   Protective Order, the Receiving Party must immediately (a) notify in writing the Designating Party

19   of the unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the

20   Protected Material, (c) inform the person or persons to whom unauthorized disclosures were made

21   of all the terms of this Order, and (d) request such person or persons to execute the

22   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.

23

24

25

26   2
       The purpose of this provision is to alert the interested parties to the existence of confidentiality
27   rights of a Non-Party and to afford the Non-Party an opportunity to protect its confidentiality
     interests in this court.
28

     STIPULATED PROTECTIVE ORDER                                                                    - 12 -
     CASE NO. 4:19-CV-05726-HSG
     11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
 1            MATERIAL

 2                   When a Producing Party gives notice to Receiving Parties that certain inadvertently

 3   produced material is subject to a claim of privilege or other protection, the obligations of the

 4   Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision

 5   is not intended to modify whatever procedure may be established in an e-discovery order that

 6   provides for production without prior privilege review. Pursuant to Federal Rule of Evidence

 7   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of a

 8   communication or information covered by the attorney-client privilege or work product protection,

 9   the parties may incorporate their agreement in the stipulated protective order submitted to the

10   court.

11   12.      MISCELLANEOUS

12            12.1   Right to Further Relief. Nothing in this Order abridges the right of any person to

13   seek its modification by the court in the future.

14            12.2   Right to Assert Other Objections. By stipulating to the entry of this Protective Order

15   no Party waives any right it otherwise would have to object to disclosing or producing any

16   information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no

17   Party waives any right to object on any ground to use in evidence of any of the material covered by

18   this Protective Order.

19            12.3   Filing Protected Material. Without written permission from the Designating Party or

20   a court order secured after appropriate notice to all interested persons, a Party may not file in the

21   public record in this action any Protected Material. A Party that seeks to file under seal any

22   Protected Material must comply with Civil Local Rule 79-5. Protected Material may only be filed

23   under seal pursuant to a court order authorizing the sealing of the specific Protected Material at

24   issue. Pursuant to Civil Local Rule 79-5, a sealing order will issue only upon a request establishing

25   that the Protected Material at issue is privileged, protectable as a trade secret, or otherwise entitled

26   to protection under the law. If a Receiving Party's request to file Protected Material under seal

27   ///

28   ///

     STIPULATED PROTECTIVE ORDER                                                                    - 13 -
     CASE NO. 4:19-CV-05726-HSG
 1   pursuant to Civil Local Rule 79-5 is denied by the court, then the Receiving Party may file the

 2   Protected Material in the public record pursuant to Civil Local Rule 79-5.2.2 unless otherwise

 3   instructed by the court.

 4   13.    FINAL DISPOSITION

 5                  Within 60 days after the final disposition of this action, as defined in paragraph 4,

 6   each Receiving Party must return all Protected Material to the Producing Party or destroy such

 7   material. As used in this subdivision, “all Protected Material” includes all copies, abstracts,

 8   compilations, summaries, and any other format reproducing or capturing any of the Protected

 9   Material. Whether the Protected Material is returned or destroyed, the Receiving Party must submit

10   a written certification to the Producing Party (and, if not the same person or entity, to the

11   Designating Party) by the 60-day deadline that (1) identifies (by category, where appropriate) all

12   the Protected Material that was returned or destroyed and (2) affirms that the Receiving Party has

13   not retained any copies, abstracts, compilations, summaries or any other format reproducing or

14   capturing any of the Protected Material. Notwithstanding this provision, Counsel are entitled to

15   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,

16   legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney work

17   product, and consultant and expert work product, even if such materials contain Protected Material.

18   Any such archival copies that contain or constitute Protected Material remain subject to this

19   Protective Order as set forth in Section 4 (DURATION).

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

     STIPULATED PROTECTIVE ORDER                                                                     - 14 -
     CASE NO. 4:19-CV-05726-HSG
 1         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 2
                                     KILPATRICK TOWNSEND & STOCKTON LLP
 3

 4
     DATED: February 18, 2020        /s/ Mehrnaz Boroumand Smith
 5                                   MEHRNAZ BOROUMAND SMITH
 6
                                     Attorneys for Plaintiffs
 7                                   SONY INTERACTIVE ENTERTAINMENT LLC,
                                     and SONY INTERACTIVE ENTERTAINMENT
 8                                   INC.
 9                                   LAW OFFICES OF LAWRENCE G. TOWNSEND
10

11
     DATED: February 18, 2020        /s/ Lawrence G. Townsend
12                                    LAWRENCE G. TOWNSEND
13                                   Attorneys for Defendant
14                                   PRIZM LABS, INC.

15

16
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
17

18
     DATED: 3/9/2020
19

20                                   JUDGE HAYWOOD S. GILLIAM, JR.
21                                   United States District Judge

22

23

24

25

26

27

28

     STIPULATED PROTECTIVE ORDER                                     - 15 -
     CASE NO. 4:19-CV-05726-HSG
 1                                                EXHIBIT A

 2                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3                  I, _____________________________ [print or type full name], of

 4   _________________ [print or type full address], declare under penalty of perjury that I have read

 5   in its entirety and understand the Stipulated Protective Order that was issued by the United States

 6   District Court for the Northern District of California on ___________in the case of Sony

 7   Interactive Entertainment LLC and Sony Interactive Entertainment Inc. v. Prizm Labs, Inc., Case

 8   No. 4:19-cv-05726-HSG. I agree to comply with and to be bound by all the terms of this Stipulated

 9   Protective Order and I understand and acknowledge that failure to so comply could expose me to

10   sanctions and punishment in the nature of contempt. I solemnly promise that I will not disclose in

11   any manner any information or item that is subject to this Stipulated Protective Order to any person

12   or entity except in strict compliance with the provisions of this Order.

13                  I further agree to submit to the jurisdiction of the United States District Court for the

14   Northern District of California for the purpose of enforcing the terms of this Stipulated Protective

15   Order, even if such enforcement proceedings occur after termination of this action.

16                  I hereby appoint __________________________ [print or type full name] of

17   _______________________________________ [print or type full address and telephone number]

18   as my California agent for service of process in connection with this action or any proceedings

19   related to enforcement of this Stipulated Protective Order.

20

21   Date: _________________________________

22   City and State where sworn and signed: _________________________________

23   Printed name: ______________________________
                   [printed name]
24

25   Signature: __________________________________
                   [signature]
26

27
     73032655V.1
28

     STIPULATED PROTECTIVE ORDER                                                                  - 16 -
     CASE NO. 4:19-CV-05726-HSG
